—Judgment, Supreme Court, Bronx County (Lawrence Tonetti, J.), rendered March 18, 1992, convicting defendant, upon his plea of guilty of attempted robbery in the second degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
Whether an evidentiary hearing is necessary to determine a motion to withdraw a plea is a matter left to the discretion of the Judge hearing the motion, and only in rare instances will a defendant be entitled to such a hearing (People v Richards, 165 AD2d 700, lv denied 76 NY2d 990). No abuse can be discerned here, where the Judge hearing the motion person*231ally observed defendant’s extensive discussions with counsel and his demeanor and attitude both at the time he pleaded guilty and at later stages of the proceedings (supra; see also, People v Dionisio, 179 AD2d 407, lv denied 79 NY2d 946). In support of the motion, defendant did not claim innocence but only that the complainant had agreed not to press charges after speaking with defendant while out on bail, and there is no basis for this Court to second-guess the sentencing court’s finding that defendant’s claim of coercion was concocted for purposes of the motion. Concur—Sullivan, J. P., Rosenberger, Ellerin and Kupferman, JJ.